I concur in result with MR. JUSTICE COTHRAN.
I. As to the failure of the presiding Judge to define "gross negligence," I see no reversible error in such failure. A fuller statement of the law must be requested.
II. The second exception is, in my judgment, reversible error. The Judge told the jury twice that the gross and willful negligence that constituted a defense must be an unlawful act. This is not the law. It is said, however, that the error, if any, was offset by another portion of the charge that was too favorable to the appellant, to wit, that his Honor told the jury that, if the plaintiff contributed to his own injury, he could not recover. That did not cure the defect. "If he contributed," contributed how? The charge answered it, "By an unlawful act." To illustrate: If a man sees a train coming and races it to the crossing and gets caught and injured, the jury might consider that gross and willful negligence. If he ran his automobile on the crossing for the purpose of wrecking the train, that would be an unlawful act. In neither event could there be a recovery under the statute. Under this charge the plaintiff must recover unless the jury believed that the plaintiff's intention was to wreck the train. The charge was not only erroneous, but the error dominated the whole charge.
The order settling the case did no harm and was not calculated to do any harm to the appellant and therefore was not prejudicial.